BROWN, District Judge.
On the 11th of January, 1895, as the tug Zouave was going up the East river, in the flood tide, towing the barges Moonlight and No. 9 on her port side, and No. 12 on her starboard side, she was overtaken by thick fog when about midway up Blackwell’s Island, going in the easterly channel. She endeavored to make the cove to the eastward of Brown’s Point just below the Astoria ferry; but in rounding to the eastward for that purpose, in the thick fog, she was caught upon the point. No. 9 had some planks broken on her side; the Moonlight was caught fast on her bottom; the Zouave, which drew three feet less than the Moonlight, I am satisfied, was not aground; nor was No. 12. The libelants’ tug R. W. Burke, had shortly before moored at the dock a few hundred feet to the eastward of the Point, and on hearing the noise of the grounding of the barges, and the snapping of lines, immediately went to their assistance. Nos. 9 and 12 were taken by her to the dock; and after-wards she aided the Zouave and Moonlight in getting off the Point, and upon the clearing of the fog, she assisted in taking on the other boat, and accompanied them through the Gate to the Sunken Meadows.
The captains of the two tugs differ considerably in their version of the situation, and as to the request made for assistance. The case, however, is not one for any considerable award of salvage. The place where the boats grounded was not one involving véry much danger. The flood tide, indeed, tended to hold the boats upon the rocks; but they would naturally come off at high tide, either with a little assistance easily obtainable, or possibly without further aid than the Zouave herself might furnish. In the meantime, however, there was danger of some additional damage; and I have no doubt, therefore, that the Burke is entitled to some award, and that the captain of the Zouave had no right to suppose that her services were tendered gratuitously.
*283Although No. 9 and No. 12 were not aground, it was necessary that they should be moored. This was effected in a short time for each boat. I allow $25 against each.
The Moonlight being aground, had need of immediate aid to prevent further injury. The value of boat and cargo (coal) was about $4,000. For the service to her I allow $150; and $30 additional for the aid rendered to the Zouave.
Of the above total of $230, $150 should go to the owners; $20 to the master,and the residue, $00, divided between the master and officers of the tug in proportion to their wages.
A decree may be entered accordingly, with costs.